ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that CHARLES P. WRIGHT, II, of BOONTON TOWNSHIP, who was admitted to the bar of this State in 1980, be disbarred on the basis of respondent’s criminal conviction of aggravated sexual assault, in violation of N.J.S.A 2C:14-2a(2), an act that reflects adversely on respondent’s fitness as a lawyer (RPC 8.4(b));
And CHARLES P. WRIGHT, II, having been ordered to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that CHARLES P. WRIGHT, II, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*36ORDERED that CHARLES P. WRIGHT, II, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.